                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT MERRITT,                            :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-2784
                                           :
JUDGE KELLY L. BANACH, et al.,             :
    Defendants.                            :

                                          ORDER

       AND NOW, this 15th day of July, 2019, upon consideration of Plaintiff Robert Merritt’s

Motion to Proceed In Forma Pauperis (ECF No. 1), pro se Complaint (ECF No. 2), and Motion

to Keep Case in Philly (ECF No. 4), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

       4.      The Motion to Keep Case in Philly is DENIED as moot.

       5.      The Clerk of Court is DIRECTED to close this case.

                                           BY THE COURT:



                                           /s/ Jeffrey L. Schmehl
                                           JEFFREY L. SCHMEHL, J.
